Citation Nr: 1042403	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  10-24 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for bilateral neuromas of the 
feet.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
July 28, 1998 to December 16, 1998, with further unspecified 
periods of service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral neuromas of 
the feet.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2010).  

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  A remand is required in regards to the 
Veteran's service connection claim in order to ensure that there 
is a complete record upon which to decide the claim so that she 
is afforded every possible consideration.

Service connection may be granted for a disability resulting from 
a personal injury suffered or disease contracted in line of duty 
or for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110, 1131 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.303 (2009).  VA law provides that 
active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty, or any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died from 
injury incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(210), (24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a), 
(d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
The Court has held that VA service connection compensation 
presumptions do not apply with only ACDUTRA or INACDUTRA service.  
Id. at 477-48.

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 U.S.C.A. 
§ 3.6(c)(1) (2010).  Service connection for a person on INACDUTRA 
is permitted only for injuries, not diseases, incurred or 
aggravated in line of duty.  See Brooks v. Brown

The Board's review of the claims file discloses that the Veteran 
had additional periods of service that are not within the record.  
A DD-214 and the Veteran's original claim dated March 2008, 
associated with the claims file, lists her ACDUTRA in the Army 
National Guard from July 1998 until December 1998.  However, a 
private treatment note dated April 2009 by J. K., D.P.M., 
indicates that the Veteran was discharged from service under 
honorable conditions in 2002.  Further, the July 2010 VA feet 
examination report references a statement made by the Veteran 
where she stated that she had not worn Army-issued boots because 
she was pregnant in 2001 to 2003.

Concerning the Veteran's service treatment records associated 
with the claims file, the Board notes that the RO made a 
Personnel Information Exchange System (PIES) request in April 
2008 requesting the Veteran's records for her July 1998 to 
December 1998 period of service.  The RO sent a June 2008 letter 
notifying the Veteran of its attempts to obtain her records and 
requested that she send any records that she had in her 
possession.  The Veteran submitted copies of records dated 
October 1998 and July 1999, totaling three pages, and indicated 
that these were the only records in her possession in July 2008.  
In regard to the Veteran's service treatment records, the Board 
notes that the records were not located at the Records Management 
Center.  The RO made a Personnel Information Exchange System 
(PIES) request in April 2008.  A handwritten note in the file, 
dated June 2008, indicated that there was no response.  The RO 
sent a June 2008 letter notifying the Veteran of its attempts to 
obtain her records and requested that she send any records that 
she had in her possession.  The Veteran submitted copies of 
records dated October 1998 and July 1999 and indicated that these 
were the only records in her possession in July 2008.  A 
handwritten note within the claims file dated August 2008 
indicates "No PIES req[quest] nec[essary] because Army records 
[are] not on file if [the service member is] dis[charged] after 
[October 16, 1992] via PIES."
In December 2008, the Records Management Center (RMC) indicated 
that the Veteran's service treatment records were not of record 
at the RMC.  Service treatment records from December 1998 were 
discovered, shipped to the RMC, and associated with the claims 
file in April 2009.  

The Board recognizes the efforts that the RO has put forth to 
obtain the Veteran's service treatment records; however, the RO 
only requested records for service treatment records for the 
Veteran's July 1998 to December 1998 period of ACDUTRA.  The 
evidence of record suggests that she had additional periods of 
service that were not included in the records requests.  

Though some treatment records and personnel files have been 
associated with the Veteran's claims file, no enlistment or 
discharge physical examinations are included, nor an outline of 
when the Veteran was on ACDUTRA or INACDUTRA.  In order to 
properly adjudicate the claim, the RO should contact the National 
Personnel Records Center in St. Louis, Missouri, or another 
appropriate agency, and attempt to locate complete copies of the 
Veteran's service treatment records and service personnel records 
to determine her periods of ACDUTRA and INACDUTRA while with the 
Army National Guard.

The RO also should obtain and associate with the claims file all 
outstanding VA and private medical records connected with the 
Veteran's claim.  On remand, the RO should contact the Veteran 
and her representative for information about all medical 
providers in order to obtain medical records not already in the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA (cited to above) 
for the claim currently on appeal has been 
fully complied with and satisfied.

2.  The RO should attempt to verify the 
Veteran's periods of ACDUTRA and INACDUTRA 
while in service with the Army National 
Guard, specifically any periods after 
December 1998, and to obtain copies of all 
available service treatment records and 
service personnel records from the 
appropriate custodian for those periods.  The 
RO's efforts should include, but are not 
limited to, requesting assistance from the 
National Personnel Records Center (NPRC) 
and/or any other appropriate agency.  It 
should continue its efforts to locate such 
records until it is reasonably certain that 
such records do not exist and further efforts 
would be futile, and at such time the RO 
should issue a formal finding of 
unavailability.  The Veteran and her 
representative should be notified of the RO's 
unsuccessful attempts, as well as any further 
actions taken.

3.  The RO should contact the Veteran and her 
representative and obtain the names, 
addresses, and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for her bilateral 
neuromas of the feet since 2009.  She should 
be requested to provide any service 
department documents that list her periods of 
service, including ACDUTRA and INACDUTRA.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file.  If any benefit sought 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


